 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 TIMOTHY WILLIAMS and KAYLA                              Case No.: 2:18-cv-01881-APG-VCF
   WILLIAMS,
 4                                                                Order Dismissing Case
        Plaintiffs
 5
   v.
 6
   CLARK COUNTY, et al.,
 7
        Defendants
 8

 9         I previously ordered the plaintiffs to show cause why this case should not be dismissed

10 for failure to comply with Local Rule IA 3-1, which requires pro se plaintiffs to immediately

11 notify the court of a change of address. ECF No. 12. I advised the plaintiffs that failure to

12 respond to the order to show cause would result in dismissal of this case. That order was

13 returned in the mail. ECF Nos. 13, 14. The plaintiffs have not otherwise appeared or updated

14 their addresses.

15         IT IS THEREFORE ORDERED that this case is DISMISSED without prejudice. The

16 clerk of court is instructed to close this case.

17         DATED this 29th day of July, 2019.

18

19
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23
